DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ arguments, amendments and affidavit filed 3/9/21 are acknowledged and are sufficient to overcome the rejections as set forth in the final rejection. Based on the amendments, an updated search was done and claims rejected as set forth below.	
Previously, Group 1 and the species of SEQ ID NO:51 were elected. The elected species was found to be free of the prior art. The search was extended and claims rejected as set forth below. Claims 27, 30, 39, 42-47 and 49-50 are not rejected because the prior art does not teach or suggest the specific sequences required by those claims and there is no evidence that the sequences correspond to sequences that exist in nature. Claims 49-50 are in allowable form.
Claims 33-34 and 40-41 are drawn to non-elected groups.
s 33-34 and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/20.
Claims 2-26, 28, 32, 36 and 38 have been cancelled.
	Claims 1, 27, 29-31, 35, 37, 39 and 42-50 are being examined.

Priority
This application is a 371 of PCT/SG2017/050411 08/18/2017 and claims foreign benefit of SINGAPORE 10201606879W 08/18/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/21 has been considered by the examiner.

Claim Objections
Claims 27, 30, 39 and 42-47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101 - New
The rejection below is a new rejection. Applicants’ arguments do not apply to the rejection below.
35 U.S.C. 101 reads as follows:



Claims 1, 29, 31, 35 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature as discussed in detail below. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office (MPEP 2106) which will be referred to as 'guidance'.
In comparison to the subject matter eligibility test as set forth in the guidance, claims 1, 29, 31, 35 and 37 are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
CAS REGISTY number 45307 03 1 (CAS REGISTY number 45307 03 1 entered March 11 2005, 6 pages) teach a peptide from Camelus dromedarius (see page 1 chemical name) that comprises CFGGRMDRIGAQSGIGCNSFRY (beginning at residue 7). In relation to claims 1, 29 and 37 such sequence comprises SEQ ID NO: 23 where X1 is G, X2 is G, X3 is R, X4 is M, X5 is G, X6 is A, X7 is Q, X8 is G, X9 is I. Since X9 is I the peptide does not comprise SEQ ID NO:1 as recited in claim 1.
The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
In relation to step 2b, claims 31 and 35 recite a composition. The compositions can correspond to the peptide in water which itself is naturally occurring. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). Based on the Myriad decision cited above applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an 

Claim Rejections - 35 USC § 102 - New
The 102 rejections set forth below are new rejections. Applicants’ arguments do not apply to the rejections below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 29, 31 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenfeld et al. (‘Agonist selectivity for three species of natriuretic peptide receptor-A’ Molecular Pharmacology v47 1995 pages 172-180; ‘Schoenfeld’).
Schoenfeld teach compound hANP(R11K) of sequence SLRRSSCFGGKMDRIGAQSGLGCNSFRY (Table 1). Schoenfeld teach the peptide was prepared (page 173 last full paragraph of column 1) and was tested in assays (Table 2 and page 173 paragraph connecting columns 1-2).

In relation to claims 31 and 35, Schoenfeld teach the peptide was prepared (page 173 last full paragraph of column 1) and was tested in assays (Table 2 and page 173 paragraph connecting columns 1-2).

Claim(s) 1, 29 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo K (US 2012/0238498; ‘Endo’).
	Endo teach SEQ ID NO:10 of sequence SLRRSSCFGRKMDRIGAQSGLGCNSFRY
 (see sequence listing in Endo page 69). Endo teach SEQ ID NO:58 of sequence  GLSKGCFGGRMDRISSSSGLGCNSFRY (see sequence listing in Endo page 80).
In relation to claims 1 and 29, SEQ ID NO:10 comprises (beginning at residue 7) SEQ ID NO: 23 where X1 is G, X2 is R, X3 is K, X4 is M, X5 is G, X6 is A, X7 is Q, X8 is G, X9 is L. Since X2 is R the peptide does not comprise SEQ ID NO:1 as recited in claim 1. With respect to functional language, since the art teach a peptide as claimed the peptide would function as claimed (see MPEP 2112.01 II).
In relation to claims 1, 29 and 37, SEQ ID NO:58 comprises (beginning at residue 6) SEQ ID NO: 23 where X1 is G, X2 is G, X3 is R, X4 is M, X5 is S, X6 is S, X7 is S, X8 is G, X9 is L. Since X5 is S the peptide does not comprise SEQ ID NO:1 as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658